843 F.2d 1388Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James T. ROSS, Plaintiff-Appellant,v.Donald SWETTER, M.D.;  E.G. Bowles, Director, PHP;  Ms.Kershlen, Administrator, Head Nurse, Defendants-Appellees.
No. 87-7755.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 29, 1988.Decided:  April 8, 1988.

James T. Ross, appellant pro se.
Before JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  We agree with the district court that appellant has not established that the medical staff was deliberately indifferent to a serious medical need.   Estelle v. Gamble, 429 U.S. 97 (1976).  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below.  Ross v. Swetter, CA-87-2616-R (D.Md. Oct. 19, 1987).


2
AFFIRMED.